 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    KHALID N. KHAN,                                   No. 2:21-cv-00267 KJM AC PS
12                       Plaintiff,
13            v.                                        ORDER
14    U.S. BANK NATIONAL ASSOCIATION
      and S.A. CHALLENGER, INC.,
15
                         Defendant.
16

17

18           Plaintiff, proceeding pro se, filed the above-entitled action. The matter was referred to a

19   United States Magistrate Judge as provided by Local Rule 302(c)(21).

20           On March 5, 2021, the magistrate judge filed findings and recommendations, which were

21   served on plaintiff and which contained notice to plaintiff that any objections to the findings and

22   recommendations were to be filed within twenty-one days. ECF No. 3. Plaintiff has not filed

23   objections to the findings and recommendations.

24           Although it appears from the file that plaintiff’s copy of the findings and

25   recommendations was returned, plaintiff was properly served. It is the plaintiff’s responsibility to

26   keep the court apprised of his current address at all times. Pursuant to Local Rule 182(f), service

27   of documents at the record address of the party is fully effective.

28   /////
                                                        1
 1           The court presumes that any findings of fact are correct. See Orand v. United States,
 2   602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed
 3   de novo. See Robbins v. Carey, 481 F.3d 1143, 1147 (9th Cir. 2007) (“[D]eterminations of law
 4   by the magistrate judge are reviewed de novo by both the district court and [the appellate] court
 5   . . . .”). Having reviewed the file, the court finds the findings and recommendations to be
 6   supported by the record and by the proper analysis.
 7           Accordingly, IT IS HEREBY ORDERED that:
 8           1. The findings and recommendations filed March 5, 2021, are adopted in full; and
 9           2. Plaintiff’s request to proceed in forma pauperis (ECF No. 2) is GRANTED but the
10   complaint (ECF No. 1) is DISMISSED with prejudice because it is barred by the doctrine of
11   res judicata.
12   DATED: April 29, 2021.
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
